Supplement to Prospectus Supplement dated February 27, 2007 (to Prospectus dated February 27, 2007) $486,363,284 IndyMac MBS, Inc. Depositor IndyMac Bank, F.S.B. Sponsor, Seller and Servicer Residential Asset Securitization Trust 2007-A2 Issuing Entity This Supplement updates the Prospectus Supplement (the “Prospectus Supplement”) dated February 27, 2007 that has been issued with respect to the Residential Asset Securitization Trust 2007-A2, Mortgage Pass-Through Certificates, Series 2007-B. Appendix I to this Supplement contains the April 2007 monthly statement that has been furnished to certificateholders of record in connection with the April 25, 2007 distribution.As set forth in Appendix I, as of March 31, 2007, approximately 6.70% of the Mortgage Loans were delinquent 30 days or more. This Supplement also updates the information set forth in the last paragraph of the cover page, the “Method of Distribution” section, on page S-105 in the Prospectus Supplement and the “Use of Proceeds” section on page S-100 in the Prospectus Supplement, as described on the next page. Capitalized terms used in this Supplement and not otherwise defined shall have the meanings assigned to them in the Prospectus Supplement. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus supplement or the prospectus.Any representation to the contrary is a criminal offense. [HSBC] The date of this Supplement is May 8, 2007 Subject to the terms and conditions set forth in the underwriting agreement dated May 8, 2007, between the depositor and HSBC Securities (USA) Inc. (the “underwriter”), the depositor has agreed to sell to the underwriter, and the underwriter has agreed to purchase, the class of certificates set forth in the table below. Designation Notional Amount Class A-X $479,329,851 (1) (1)The Notional Amount reflected in the table above is as of April 25, 2007. Proceeds to the depositor from the sale of these certificates (the “Underwritten Certificates”) are expected to be approximately 0.765325% of the Notional Amount of the Underwritten Certificates plus accrued interest before deducting expenses payable by the depositor.The Underwritten Certificates will be purchased by the underwriter on or about May 8, 2007. Distribution of the Underwritten Certificates will be made by the underwriter from time to time in negotiated transactions or otherwise at varying prices to be determined at the time ofsale.the underwriter may effect such transactions by selling the Underwritten Certificates to or throughdealers and such dealers may receive from the underwriter, for which they act as agent, compensation inthe form of underwriting discounts, concessions or commissions.The underwriter and any dealers thatparticipate with the underwriter in the distribution of the Underwritten Certificates may be deemed to beunderwriters, and any discounts, commissions or concessions received by them, and any profits on resale ofthe Underwritten Certificates purchased by them, may be deemed to be underwriting discounts andcommissions under the Securities Act of 1933, as amended. The depositor has been advised by the underwriter that it intends to make a market in the Underwritten Certificates but the underwriter has no obligation to do so.There can be no assurance that a secondary market for the Underwritten Certificates will develop or, if it does develop, thatit will continue or that it will provide certificateholders with a sufficient level of liquidity of investment. The depositor has agreed to indemnify the underwriter against, or make contributions to the underwriter with respect to, liabilities customarily indemnified against, including liabilities under theSecurities Act of 1933, as amended. This Supplement also updates the “Summary—ERISA Considerations” and “ERISA Considerations” sections on page S-16 and pages S-103 through S-105, respectively, in the Prospectus Supplement, to reflect the fact that the Underwritten Certificates are being purchased by a person to whom the Exemption has been granted, and may therefore be transferred to Plans under the same conditions as offered certificates that qualify for the Exemption. This Supplement does not contain complete information about the Underwritten Certificates. Additional information is contained in the Prospectus Supplement dated February 27, 2007 prepared in connection with the issuance of the certificates and in the prospectus of the depositor dated February 27, 2007. You are urged to read this Supplement, the Prospectus Supplement, and the prospectus in full. Appendix I April 2007 Monthly Statement
